UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7548


KATRINA R. BEN,

                    Plaintiff - Appellant,

             v.

CHRISTOPHER MOSKAL; SHANE SCOTT; DARREN M. POPKIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:17-cv-03054-DKC)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katrina R. Ben, Appellant Pro Se. Kirstin Michele Lustila, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Katrina R. Ben appeals the district court’s order granting Defendants summary

judgment on Ben’s 42 U.S.C. § 1983 (2018) complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ben v. Moskal, No. 8:17-cv-03054-DKC (D. Md. Sept. 12, 2019). We deny as moot Ben’s

motion to compel the production of a prison trust account statement. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2